Citation Nr: 1041057	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 
percent for hiatal hernia with reflux.

2.  Entitlement to an initial disability rating in excess of 20 
percent for anal fissure, status post hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2005.  

This matter comes before the Board of Veterans' Appeals on appeal 
from a July 2005 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for hiatal hernia and anal fissure and assigned 
noncompensable ratings, effective July 2005, for each disability.  
In a subsequent July 2006 rating decision, the RO increased the 
Veteran's hiatal hernia evaluation from 0 to 10 percent and the 
evaluation for his anal fissure from 0 to 20 percent, all 
effective July 2005.  In an April 2007 rating decision, the RO 
granted a 100 percent temporary disability rating for 
convalescence following surgery for fissurectomy, anoscopy with 
anal dilation, effective December 14, 2006, and then assigned a 
20 percent  evaluation effective February 1, 2007 for anal 
fissure.  The Board notes, with respect to increased ratings, 
that with a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). The United 
States Court of Appeals for Veterans Claims (Court) further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  As such, 
the Board still has jurisdiction over these claims to determine 
whether the Veteran is entitled to a higher rating.

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a September 2010 travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  
 
Since the September 2009 statement of the case, the Veteran has 
submitted numerous third-party statements as well as updated VA 
medical records and a medical form from the National Guard.  
During his September 2010 Board hearing, the Veteran orally 
waived initial RO consideration of this evidence.  As such, the 
Board may proceed.   See  38 C.F.R. §§ 19.31, 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran's hiatal hernia with reflux is manifested by 
persistent epigastric distress, to include constant belching, 
vomiting, and regurgitation with substernal, arm, and shoulder 
pain.  
2.  Prior to December 14, 2006, the Veteran's anal fissure, 
status post hemorrhoidectomy was manifested by persistent rectal 
pain and bleeding with an anal fissure.  
3.  Beginning February 1, 2007, the Veteran's anal fissure, 
status post hemorrhoidectomy has been manifested by persistent 
bleeding, rectal pain with anal fissure, and occasional fecal 
incontinence.


CONCLUSIONS OF LAW
 
1.  The criteria for an initial disability rating in excess of 30 
percent, but no higher, for hiatal hernia with reflux have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
DC 7346 (2010).
2.  Prior to December 14, 2006, the criteria for an initial 
disability rating in excess of 20 percent for anal fissure, 
status post hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Codes 
(DCs) 7332, 7335, 7336 (2010). 
 
3.  Beginning February 1, 2007, the criteria for an initial 
disability rating of 30 percent, but no higher, for anal fissure, 
status post hemorrhoidectomy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.114, DCs 7332, 7335, 7336 
(2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Prior to initial adjudication, the Veteran was not provided 
adequate notice.  However, subsequent letters dated in September 
2005, March 2006, February 2007, and January 2009 satisfied the 
duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  
Although these letters were not sent prior to the initial 
unfavorable adjudication, the Veteran has not been prejudiced as 
he was provided adequate notice in the above noted letters, he 
was given ample opportunity to substantiate the claims with 
additional evidence and argument, and the claims were 
readjudicated in a January 2006 statement of the case (SOC), a 
July 2006 supplemental statement of the case (SSOC), a July 2006 
rating decision, an April 2007 SSOC, and a September 2009 SSOC.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or an SSOC, is 
sufficient to cure a timing defect).  

Nevertheless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for his hiatal 
hernia and anal fissure.  In cases where service connection has 
been granted, and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Goodwin 
v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  Further, the Veteran has neither alleged nor demonstrated 
that he has been prejudiced by defective VCAA notice.  Goodwin, 
22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Regarding the disability rating, the Board notes that 
the VA requested and obtained all information from the Veteran to 
support his claims and granted service connection.  There is no 
indication that any other evidence exists to support a higher 
disability rating.  Thus, the VCAA's purpose has been affected 
and any error is non-prejudicial.  In this case, service 
connection has been granted, and initial disability ratings and 
effective dates have been assigned.  The claims have been 
substantiated and additional 5103(a) notice is not required.  See 
Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's 
duty to notify has been satisfied.

The Board also concludes that the duty to assist the Veteran has 
been satisfied.  The Veteran's service treatment records and VA 
medical records are in the claims file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims. 

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2010).  Here, the RO provided the Veteran VA 
examinations in April 2005, June 2006, October 2006, May 2007, 
and August 2009 for his hiatal hernia claim.  The Veteran was 
also provided VA examinations in April 2005, June 2006, and 
August 2009 for his anal fissure claim.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nichols, 21 Vet. App. 303, 312 (2007).  As will be discussed 
below, the June 2006, March 2007, and August 2009 VA examinations 
are adequate, as they were predicated on a review of medical 
records and the examiners fully addressed the rating criteria 
that are relevant to rating the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected hiatal hernia and anal fissure 
since he was last examined.  In fact, the Veteran testified at 
his September 2010 travel board hearing that the symptoms for 
these disabilities have essentially remained constant since his 
last examination and have not increased in severity.  38 C.F.R. § 
3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue adjudicated herein has been met.  38 C.F.R. § 
3.159(c)(4) (2010). 
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007). 

II.	 Initial Ratings

The Veteran contends that he is entitled to a rating in excess of 
10 percent for his hiatal hernia with reflux and a rating in 
excess of 20 percent for his anal fissure.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

a.	 Hiatal Hernia

Hiatal hernias are rated under DC 7346.  A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
rating of less severity.  A 30 percent rating is warranted for 
hiatal hernia with persistently recurrent epigastric distress 
with dysphasia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of a considerable 
impairment of health.  A 60 percent rating requires symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346. 
 
An April 2005 general medical examination reflects that the 
Veteran had acid reflux and a hiatal hernia by an upper endoscopy 
in February 2005.  A nuclear medicine gastric emptying study 
performed in March 2005 was unremarkable with a 60 percent 
emptying at 90 minutes, which was within normal limits.  The 
examiner indicated that the Veteran took Aciphex daily with good 
effect.  In fact, the Veteran reported not having any symptoms at 
the time, including heartburn.  However, in a February 2005 
private treatment note, the Veteran indicated symptoms of reflux 
and belching which was unresponsive to PPI therapy.  His 
diaphragmatic hiatus was at 40 cm from the incisors and there was 
a 3 cm hiatal hernia.  Gastric secretions and food debris were 
noted in the esophagus.  There was diffuse gastritis without 
ulceration.  His duodenum was normal.  The examiner diagnosed the 
Veteran with hiatal hernia, gastritis, and possible 
gastroparesis.
  
A June 2006 VA esophagus and hiatal hernia examination reflects 
the Veteran's reports of burping, indigestion, vomiting several 
times a week, daily epigastric pain, daily heartburn, and 
regurgitation several times a week.  His weight was 185 pounds, 
with a 20 percent weight loss compared to the baseline.  There 
were no signs of anemia, malnutrition, pulmonary abnormalities 
from aspiration, or obstruction or spasm amenable to esophageal 
dilation.  The Veteran was diagnosed with hiatal hernia with 
reflux.  The examiner indicated that there were no significant 
effects on his usual occupation in electrical work, although the 
examiner indicated that the Veteran had to retire from car sales 
due to his frequent burping, which disturbed his ability to work 
that job.  The examiner indicated that the Veteran's hiatal 
hernia severely affected his ability to exercise, and participate 
in sports and recreational activities.  It moderately affected 
his ability to do chores and eat, and mildly affected his ability 
to shop and travel.  The Veteran's hiatal hernia had no impact on 
his ability to bath, dress, or groom himself.  

An October 2006 VA treatment note provides that the Veteran 
reported frequent eructation and vomiting about every three days 
due to his hiatal hernia with constant feelings of heartburn.  He 
denied weight loss, and there was no tenderness, masses, hepato, 
splenomegaly, or hernia found.  In a March 2007 private unrelated 
EMG report, the Veteran complained of intermitted upper extremity 
pain and numbness as well as sharp chest pain when he sneezes or 
lifts weights.  The Veteran also reported headaches, swallowing 
problems, vomiting, and heat and cold intolerance.  There was no 
fever, fatigue, night sweats, weight loss, incontinence of bowel 
or bladders, generalized weakness, rashes, or generalized joint 
or muscle pain.  The examiner noted the Veteran's history of 
hiatal hernia for which he took Omerprazole.  

During a March 2007 esophagus and hiatal hernia examination, the 
Veteran complained of chest pain with lifting and numbness in 
both arms, frequent and moderate epigastric pain with frequent 
loud burping, daily heartburn, and a hematemessis or melena 
episode in December 2006.  He denied a history of esophageal 
neoplasm, nausea, vomiting, dysphasia, regurgitation, or 
esophageal dilation.  His weight was 224 pounds with no weight 
change noted and no signs of weight loss or malnutrition.  There 
was abdominal tenderness in the epigastric area.  No masses or 
bulges were noted although frequent and loud belching occurred 
throughout the examination.  The Veteran was diagnosed with 
hiatal hernia with reflux, which significantly affected his usual 
occupation as he had increased absenteeism as well as burping, 
regurgitation, and tightness in his chest.  His hiatal hernia 
severely affected his ability to exercise, eat, and participate 
in sports; moderately affected his ability to shop and travel, 
and mildly affected his ability to do chores, participate in 
recreational activities, as well as bath, dress, and groom 
himself.  

It should be noted that the VA examiners during the June 2006 and 
March 2007 VA examinations did not review the clams file.  The 
lack of review of the claims file does not by itself disregard 
the examiners' assessment of the Veteran's hiatal hernia and 
reflux disorder.  In Nieves- Rodriquez v. Peake, the Court held 
that a claims file review, as it pertains to obtaining an 
overview of a veteran's medical history, is not a requirement for 
private medical opinions.  22 Vet. App. 295 (2008).  The relevant 
focus is not on whether the clinician had access to the claims 
file, but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  The Nieves-
Rodriguez Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  The Board finds that the 
June 2006 and March 2007 examiners were assessed with the 
relevant facts which enabled them to provide an assessment of the 
severity of the Veteran's hiatal hernia with reflux.  

In an October 2007 VA treatment note, the Veteran was seen for 
continued reflux problems and sharp cramping pain in his left arm 
and shoulder when he coughed or sneezed.  The examiner noted that 
there was no significant weight change and no abdominal pain. 

During an August 2009 VA esophagus and hiatal hernia examination, 
the examiner reviewed the claims file and all relevant evidence 
of record.  The Veteran reported frequent nausea, vomiting, 
burping, heartburn, regurgitation, and increased sensation of gas 
in his chest.  There was no significant weight loss, menatemesis 
or melena, or esophageal dilation noted.  The Veteran was 
employed at the time of the examination but it was noted that he 
was missed four weeks of work due to epigastric pain and 
vomiting. 

The Board has also considered the Veteran's testimony during his 
September 2010 travel board hearing where he described symptoms 
of heartburn, vomiting, belching, and pain in his arm, shoulder, 
and middle of his chest.  He also testified that he had missed 
significant time at work due, in part, to his hiatal hernia 
symptoms.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
 
In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470, see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, 
competent to identify a specific level of disability to his 
hiatal hernia according to the appropriate diagnostic codes.  On 
the other hand, such competent evidence concerning the nature and 
extent of the Veteran's hiatal hernia has been provided by 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Affording the Veteran the benefit of the doubt, the Board finds 
that he is entitled to a 30 percent rating, but no higher, 
throughout the course of this appeal.  The Veteran has 
continually reported persistent recurrent epigastric distress 
with regurgitation and substernal, arm, and shoulder pain, with 
considerable impairment of his health.  Specifically, the Veteran 
has sought continued medical treatment and been unable to report 
to work.  A 60 percent rating is not warranted, as the evidence 
does not reflect material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  The 
criteria in this Diagnostic Code are disjunctive, not 
conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (noting 
that only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned); compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of 
the conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).  Therefore, 
while some weight loss was noted there was no hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health to warrant a higher 
rating.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no section that provides a basis 
upon which to assign a higher disability rating. 
 
Further, the Board has considered the possibility of staged 
ratings.  Fenderson, 12 Vet. App. 119; see also Hart, 21 Vet. 
App. 505.  However, the evidence does not support staged ratings 
at any time during this appeal.  

The Board finds the benefit-of-the-doubt rule is applicable, and 
the Veteran is entitled to a rating of 30 percent, but no higher, 
for his hiatal hernia with reflux.   See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b.	 Anal Fissure, Status Post Hemorrhoidectomy
As noted above, the Veteran has been awarded a 20 percent rating 
for anal fissure, status post hemorrhoidectomy prior to December 
14, 2006.  Effective December 14, 2006, he was granted a 100 
percent temporary disability rating for convalescence following 
surgery for fissurectomy, anoscopy with anal dilation,  and then 
assigned a 20 percent  evaluation effective February 1, 2007.   
The Board will thus evaluate the Veteran's claim for a higher 
rating prior to and following his 100 percent evaluation. 

He has been rated under Diagnostic Code (DC) 7335-336, found at 
38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the evaluation 
assigned. The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.  The Board can identify no more appropriate diagnostic 
code and the Veteran has not identified one.  Butts v. Brown, 5 
Vet. App. 532 (1993).  Accordingly, the Board will proceed with 
an analysis of the Veteran's disability under DCs 7335 and 7336. 

DC 7335 directs that a rating be assigned under Diagnostic Code 
7332 based on impairment of sphincter control.  Specifically, a 
10 percent rating is assigned for constant slight or occasional 
leakage; a 30 percent rating is assigned when there is evidence 
of occasional involuntary bowl movements necessitating the 
wearing of pads; a 60 percent rating is assigned for extensive 
leakage and fairly frequent involuntary bowel movements; and a 
100 percent rating will be assigned when there is evidence of 
complete loss of sphincter control.  38 C.F.R. § 4.114, DCs 7332, 
7335.

DC 7336 establishes rating criteria for internal or external 
hemorrhoids.  A noncompensable rating is warranted for mild or 
moderate hemorrhoids; a 10 percent rating is warranted for large 
or thrombotic with are irreducible, with excessive redundant 
tissue evidencing frequent recurrences; and a 20 percent rating 
is warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 
7336.  

The Veteran was afforded an April 2005 general VA examination 
wherein the examiner noted that the Veteran had a 
hemorrhoidectomy performed in February 2003 for which he 
continued to have pain post surgery.  The examiner then indicated 
that in May 2003, a colonoscopy was performed with findings of a 
moderate size anal fissure.  The examiner then provided that the 
Veteran did not have any leakage as a result of medication.  The 
examiner noted no physical impairment and indicated that the 
fissure was barely noticeable.  It was also indicated that it was 
nontender, did not give him any physical impairment, and did not 
interfere with activities of daily living or usual occupation.  
There was also no fistula present.  

The Veteran was then afforded another VA examination in June 
2006.  After reviewing the claims file, including the medical 
records, the examiner did not find any history of trauma to the 
digestive system, neoplasm, history of surgical repair of hernia, 
history of other abdominal surgery, injury or wound related to 
hernia, or tuberculosis of the peritoneum.  The Veteran indicated 
that there was red bleeding and some pain noted with all bowel 
movements.  On physical examination, there was no benign or 
malignant neoplasm, or hernia noted.  There were also no external 
hemorrhoids or external or internal fissures found.  The Veteran 
was diagnosed with anal fissure which had no significant effects 
on his usual occupation.  However, the examiner noted that his 
disability severely impacted his ability to do chores, exercise, 
participate in sports as well as recreation, and use the toilet.  
There was mild impact on his ability to shop and travel.  

In a September 2006 VA treatment note, the Veteran complained of 
rectal discomfort and bleeding with bowel movements, which he 
indicated had gotten worse.  It was noted that there was no 
external hemorrhoids present, but the anal canal was so painful 
that a detailed digital examination was not possible.  He was 
assessed with blood in the stool and a history of fissure and 
hemorrhoids for which a colonoscopy was requested and he was 
prescribed medication.  An October 2006 colonoscopy report notes 
that the Veteran had an anal fissure.  

In December 2006, the Veteran underwent surgery for his anal 
fissure.  A February 2007 VA follow-up treatment note indicates 
that the Veteran was still recovering and complained of having 
some pain and bloody discharge.  The Veteran was still 
experiencing discomfort and some rectal incontinence since his 
fissure surgery.  In a February 2008 treatment note, the Veteran 
complained of increased bleeding and pain due to his hemorrhoids.  
A March 2008 colonoscopy was normal with the exception of anal 
fissure.   A May 2008 surgical consult note indicated that the 
Veteran had sharp perianal pain, an intermittent hemotochezia, 
especially with defecation, and some spontaneous drainage.  In 
June 2008, the Veteran underwent surgery for a perianal fistula.  

In August 2009, the Veteran was afforded a VA examination, the 
report of which noted that he continued to complain of rectal 
bleeding with bowel movements.  On examination, there were no 
hemorrhoids, anorectal fistula, anal or rectal stricture, 
impaired sphincter, or rectal prolapsed present.  The Veteran was 
diagnosed with rectal pain and bleeding from hemorrhoids and anal 
fissure.  The examiner indicated that the Veteran was currently 
employed as a fulltime maintenance supervisor for which he had 
lost four weeks of time from work due to epigastric pain and 
vomiting.  The examiner indicated that the Veteran's hemorrhoids 
and anal fissure had significant effects on his usual occupation 
as he had decreased concentration, decreased mobility and 
increased pain.  His disability prevented him from exercising and 
participating in sports.  It severely impacted his ability to do 
chores, shop, participate in recreational activities, and use the 
toilet.  It also moderately affected his ability to travel.  

In an April 2010 treatment note, the Veteran complained of 
significant anal discomfort, passing blood with bowel movements, 
and some fecal incontinence and diarrhea for which the Veteran 
was being discharged from the National Guard.  In a May 2010 
physical profile from his National Guard records, it was noted 
that the Veteran had rectal pain with incontinence.  

In September 2010, the Veteran testified that he continues to 
have rectal pain with incontinence and bleeding.  He indicated 
that he was prescribed medication for his pain.  The Veteran also 
submitted numerous statements from his wife, parents, co-workers, 
and fellow National Guardsmen.  The Veteran's wife indicated that 
the Veteran experienced bleeding and incontinence which severely 
impacted the Veteran's occupational and family life.  In 
statements from his fellow National Guardsmen and civilian co-
workers, it was indicated that the Veteran's rectal pain impacted 
his ability to perform the duties required of his military and 
civilian jobs.  It was also noted that the Veteran has taken much 
time off due to his disability.   

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  The 
submitted third-party statements are also competent to describe 
what these individuals have witnessed with respect to the 
Veteran.  All of these statements must be viewed in conjunction 
with the objective medical evidence as required by the rating 
criteria.  

The Board concludes that the Veteran is not entitled to a rating 
in excess of 20 percent under DC 7336 since a 20 percent rating 
is the maximum possible evaluation under that diagnostic code.  
38 C.F.R. § 4.114, DC 7336.  However, the medical evidence does 
support a rating of 30 percent under DC 7332 since he has 
suffered from occasional involuntary bowel movements after his 
December 2006 colonoscopy.  Specifically, in a February 2007 
follow-up treatment note, the Veteran complained of some rectal 
incontinence following the December 2006 surgery.  A May 2008 
surgical consult note indicated some spontaneous drainage.  
Further, an April 2010 treatment note indicates some fecal 
incontinence.  Viewing the evidence in the light most favorable 
to the Veteran, the Board finds that the competent medical 
evidence supports a rating of 30 percent under DC 7332 beginning 
February 1, 2007, which marks the end of his temporary 100 
evaluation period and the beginning of his 20 percent evaluation 
period.  The evidence does not support a rating in excess of 20 
percent prior to December 14, 2006, as there is no showing of 
incontinence prior to that time.  38 C.F.R. § 4.114, DC 7332.  

The Veteran does not warrant a rating of 60 percent under DC 7332 
as the evidence does not support a finding that the Veteran 
experiences extensive leakage and fairly frequent involuntary 
bowel movements during any applicable time.  While the Veteran's 
statements as well as the third-party statements provide that the 
Veteran suffers from incontinence, the weight of the evidence 
provides that the Veteran's incontinence is occasional and not 
excessive.  Additionally, there is no finding that he has 
completely lost all sphincter control to warrant a 100 percent 
rating.  See  38 C.F.R. § 4.114, DC 7332.  

The Board recognizes that ratings under DCs 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  See 38 C.F.R. § 4.114.  As such, the 
Veteran is not entitled to separate, contemporaneous ratings 
under DC 7335 and DC 7336.  Id.   
 
There is no evidence demonstrating that further staging is 
warranted other than that as indicated above.  See Hart, 21 Vet. 
App. 505.  Thus, prior to December 14, 2006, the Board does not 
find that an initial rating in excess of 20 percent for anal 
fissure, status post hemorrhoidectomy is warranted.  See 
38 C.F.R. § 4.114, DC 7336.  However, beginning February 1, 2007, 
a 30 percent evaluation, but not higher, under DC 7332 is 
appropriate  See 38 C.F.R. § 4.114, DCs 7332, 7335.
c.	Extra-Schedular Considerations

Additionally, the Board has also considered whether a referral 
for extra schedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra schedular consideration referral). 
 
The schedular evaluations for the Veteran's hiatal hernia and 
anal fissure are adequate.  The Veteran disagrees with the rating 
primarily on the basis that he believes he is entitled to higher 
ratings for his various disabilities.  As provided above, such a 
contention is precluded pursuant to 38 C.F.R. § 4.114.  In other 
words, he does not have any symptoms from his service-connected 
disorders that are unusual or are different from those 
contemplated by the schedular criteria.  The Veteran does not 
have "exceptional or unusual" disabilities; he merely disagrees 
with the assigned evaluation for his level of impairment.  The 
available schedular evaluations for these service-connected 
disabilities are adequate.  While the Board acknowledges that the 
Veteran has missed work due to his service-connected 
disabilities, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  Accordingly, referral for extra schedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extra schedular consideration is moot.  See Thun, 22 
Vet. App at 115. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for total disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  In this case, the 
Veteran has indicated that his disabilities impact his ability to 
perform his occupational duties.  He has submitted third-party 
statements which support his contentions.  However, in the 
September 2010 Board hearing as well as the numerous VA 
examination reports, the Veteran has indicated that his is 
gainfully employed, despite his increased absences.  As such, the 
issue of entitlement to a total disability rating based on TDIU 
has not been raised.  


ORDER

Entitlement to an initial disability rating of 30 percent, but no 
higher, for hiatal hernia with reflux is allowed, subject to the 
regulations governing the award of monetary benefits.

Prior to December 14, 2006, entitlement to an initial disability 
rating in excess of 20 percent for anal fissure, status post 
hemorrhoidectomy is denied.

Beginning February 1, 2007, entitlement to an initial disability 
rating of 30 percent, but no higher, for anal fissure, status 
post hemorrhoidectomy is allowed, subject to the regulations 
governing the award of monetary benefits.







______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


